Citation Nr: 0005246	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-36 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased initial rating for brachial 
plexus neuropathy of the right upper arm rated 10 percent 
prior to March 1, 1996 and noncompensable (0 percent) from 
March 1, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from February 1969 to 
August 1975 and from August 1979 to January 1993.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals' (the Board) from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The Board in June 1997 remanded the 


case for further development.  The case has recently been 
returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  Right upper extremity (major) brachial plexus neuropathy 
is shown to be manifested by no more than mild sensory 
impairment and objective findings indicating appreciable, but 
slight, weakness with repetitive movement or against 
resistance that combined produce no more than moderate 
impairment.

2.  The veteran's right brachial plexus neuropathy has not 
rendered his disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.


CONCLUSIONS OF LAW

The criteria for an initial rating of 10 percent for brachial 
plexus neuropathy of the right upper extremity from February 
1993 have been met. 38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.124a, Diagnostic Code 
8618 (1999).

The criteria for an initial rating in excess of 10 percent 
for brachial plexus neuropathy of the right upper extremity 
have not been met. 38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.124a, Diagnostic Code 
8618 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Paralysis of the circumflex nerve (major/minor): complete; 
abduction of arm is impossible, outward rotation is weakened; 
muscles supplied are deltoid and teres minor shall be rated 
50/40 percent.  Incomplete: severe 30/20 percent, moderate 
10/10 percent, mild 0/0 percent.  Diagnostic Code 8518.  Rate 
neuritis as Diagnostic Code 8618 and neuralgia as Diagnostic 
Code 8718.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Ratings shall be based as far as practicable, upon average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

Analysis

The RO in September 1993 granted service connection for 
brachial plexus neuropathy of the right upper arm and 
assigned a 10 percent rating under Diagnostic Code 8618 
criteria from February 1, 1993.  The VA examination in April 
1993 found the veteran complaining of some loss of strength 
in the dominant right hand with repetitive motion and being 
unable to hold it up for a long period of time.  The examiner 
reported good but diminished grip strength in the right hand, 
about 15 percent less than on the left.  The left was 
stronger in pulling power and elevation against resistance.  
The examiner felt there was really a motor weakness on the 
right.  The examiner did not report any problem with 
coaptation, separation or approximation of the fingers.  
There was no muscle atrophy appreciated and he had full 
pinprick sensation.  The diagnosis was brachial plexus 
stretch with decreased right upper extremity strength and 
slight tremors.  Service medical record showed similar 
complaints after an injury in the late 1980's although the 
separation examination showed a normal right upper extremity. 

A neurology examiner found 4 out of 5 motor power loss in the 
right triceps and slightly diminished pinprick in the ulnar 
distribution ton the right hand.  There was no muscle atrophy 
and deep tendon reflexes were 2+ throughout.  There were no 
pathological finger signs.  The diagnosis was right upper 
extremity brachial plexus neuropathy associated with stretch 
injury.  

The veteran disagreed with the initial rating and VA 
reexamined him in late 1994.  The orthopedic examination was 
directed to other disorders but it was noted that he was 
employed as an engineer.  Neurologically, he complained of 
right arm weakness since trauma in 1986.  He felt that his 
writing had deteriorated in the right hand although he was 
able to write and he did not report persistent numbness.  The 
examiner reported 5/5 strength with no evidence of winging or 
intrinsic weakness of the right hand.  The sensory 
examination was intact to light touch and pinprick.  Reflexes 
were one at the biceps bilaterally.  He showed good rapid 
alternating movement and fine finger movement and good 
finger-to-nose movement.  Tone was normal throughout.  The 
diagnosis was history of right brachial plexus neuropathy 
secondary to trauma.  The examiner noted that currently he 
had no weakness and intact sensation but did have a history 
of maintaining contraction using the right arm and hand that 
had not changed since approximately 1987.  

Thereafter the RO in August 1995 proposed to reduce the 
rating and the veteran asserted that he continued to 
experience problems with grasping and repetitive motion and 
stress to the right upper extremity.  The RO in November 1995 
implemented the reduction to 0 percent effective March 1, 
1996.  

The VA neurological examination that the Board asked for in 
the July 1997 remand was completed in mid 1998 and included a 
review of the veteran's claims file.  The veteran complained 
of some right-sided pain in the shoulder area and trapezius 
region but did not report any specific weakness except with 
some repetitive movement.  The examiner found on motor 
examination some mild weakness in the rhomboids on the right 
and he had some difficulty pushing backwards with the right 
arm throughout with the arms held behind the back.  Reflexes 
were 1+ throughout, sensory testing was unremarkable and 
cerebellar testing was normal.  The examiner reported history 
of right arm pain felt to be due to brachial plexus injury.

The examiner stated that at the present time muscle testing 
in the right arm was normal except for some mild weakness 
with extension of the arm when it is held behind the back, 
which the veteran reportedly had not noticed before.  He had 
no reflex asymmetry and normal sensation in the right arm.  
The examiner stated that his complaint was mainly of 
discomfort in the right trapezius area and right arm weakness 
with repetitive contractions.  The examiner opined that his 
strength appeared to be intact otherwise except for the one 
muscle group noted.  

On an electrodiagnostic evaluation completed after the 
examination, the veteran reportedly denied any significant 
numbness or weakness in the right upper extremity.  The 
examination found no wasting or weakness of the right upper 
extremity muscles, normal range of motion of the right 
shoulder, no sensory deficit and equal and symmetric deep 
tendon reflexes.  The nerve conduction and electromyography 
findings were interpreted as showing evidence of chronic 
neuropathic changes in motor unit potentials of C7-C8 and T1 
root innervated muscles in the right upper extremity that 
were not inconsistent with previously resolved lower brachial 
plexopathy or radiculopathy with no evidence of active 
pathology at this time. 

The veteran's brachial neuropathy is rated in accordance with 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8518, 
which assesses motor and sensory impairment as the primary 
rating criteria for the incremental ratings.  The veteran has 
been provided the essential rating criteria.  The Board finds 
the selected rating scheme appropriate for the veteran's 
disability in view of the symptomatology and the disease for 
which service connection is in effect.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21.  The Board finds that the examinations 
completed as a result of the remand are comprehensive and the 
record overall is adequate for an informed determination.  
Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the right upper extremity disability, applying the 
pertinent information to the rating schedule criteria leads 
the Board to conclude that a 10 percent evaluation is 
warranted for the entire initial rating period.  The Board 
will give due consideration to the overall level of 
impairment in view of the several examinations since service.  
The intensity of the symptoms, overall, appears to reflect 
more nearly a level of impairment contemplated in the 10 
percent evaluation under Diagnostic Code 8518 for the major 
extremity.  The rating scheme applied does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in a 
10 percent evaluation that contemplates a moderate 
disability.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, clearly preponderates against the claim for a 
higher initial rating.  It supports a conclusion that the 
veteran's disability is no more than moderate in view of 
complaints and findings reported in the record.  The 
assessment in 1999 appears to be an accurate assessment of 
the disability manifested by little appreciable objective 
evidence of disabling residuals at that time.  Nor does the 
veteran complain of a disability of any appreciable 
persistence.  The Board finds the minimum compensable 
evaluation is warranted for the major extremity in view of 
the objective evaluation showing no manifestations of any 
significant weakness or sensory impairment consistently shown 
or complained of that approach more than moderate impairment.  

There is no medical evaluation reporting moderate or greater 
impairment from the disability at any time and current 
examination found no limitation of motion.  Moderate 
impairment is more nearly approximated with application of 
the benefit of the doubt rule.  Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  38 C.F.R. §§ 4.20, 4.21.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher initial rating.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an initial rating greater than 10 percent at 
any time.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disability considered herein has not 
been shown to markedly interfere with employment, nor has it 
required frequent inpatient care.  His employment as an 
engineer has been reported.

The current schedular criteria for the periods of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of his brachial plexus 
neuropathy.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

An initial rating of 10 percent for brachial plexus 
neuropathy of the right upper arm from March 1, 1996 is 
granted and to this extent the appeal is allowed, subject to 
the regulations governing the payment of monetary awards.


An initial rating of greater than 10 percent for brachial 
plexus neuropathy of the right upper arm is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

